Citation Nr: 1446674	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-38 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served in the Marines from June 1975 to May 1987 and in the Army from August 1987 to September 1995, so had 20 years of total service.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in relevant part, denied his claims of entitlement to service connection for bilateral hearing loss and hypertension.  The RO in Atlanta, Georgia, however, since has assumed jurisdiction and certified the appeal to the Board.

In July 2014, as support for these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is in the claims file, so of record.  During the hearing, so since the RO's most recent consideration of the claims in an October 2009 Statement of the Case (SOC), the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c).  This additional evidence included an October 2013 private audiological opinion relating the Veteran's tinnitus (i.e., ringing in his ears) to noise exposure during his service and consequent injury (acoustic trauma).  Service connection for tinnitus was denied in a July 2009 rating decision, however, which he did not in response appeal and therefore is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  He can nonetheless have this claim reopened if there is new and material evidence.  38 C.F.R. § 3.156.  So in light of his submission of this additional evidence, the issue of whether it is new and material to this other - previously denied - claim has been raised, but has not been considered by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over this additional claim, thus, is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board also held the record open for an additional 30 days following the hearing to allow the Veteran time to obtain and submit a supporting medical nexus opinion concerning his additionally-claimed hypertension.

Note as well that a portion of his records are being maintained electronically in the Virtual VA system and Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Therefore, any future consideration of this appellant's claims should take into consideration the existence of this electronic record.

Although the Board is deciding - indeed granting - the claim for bilateral hearing loss, the remaining claim for hypertension requires further development, so the Board instead is remanding it to the AOJ.


FINDING OF FACT

The Veteran's bilateral (left and right ear) hearing loss is the result of noise exposure and consequent injury, i.e., acoustic trauma, during his military service.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that its required notice and assistance provisions have been adhered to.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Here, though, the Board is fully granting the claim being decided.  The Board resultantly need not discuss whether there has been compliance with these 
duty-to-notify-and-assist obligations since this is inconsequential.

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Private records dated in February 2009 and VA records from April 2009 confirm the Veteran has bilateral sensorineural (i.e., high frequency) hearing loss that is also sufficiently severe to be considered an actual ratable disability by VA standards.  See 38 C.F.R. § 3.385.  Therefore, element (1) of service connection has been met.  

Moreover, he has offered written statements and oral hearing testimony under oath regarding his repeated exposure to excessively loud noise during his service, including small arms fire, artillery, and vehicles.  His service treatment records (STRs) dated in June 1989 indicate he was "routinely exposed to hazardous noise."  Therefore, element (2) also has been satisfied.  However, there still has to be attribution of his hearing loss to that acoustic trauma in service to warrant the granting of his claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

With respect to this element (3), the required correlation ("nexus") between the acoustic trauma in service and current hearing loss, a VA examiner observed in September 2009 that the Veteran's right ear hearing was within normal limits at the time of his last examination in service, and there was no audiometric testing within one year indicating that hearing loss had manifested to a compensable degree during that immediately ensuing year to alternatively warrant presuming it was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Therefore, according to that VA compensation examiner, the right ear hearing loss was less likely than not related to the Veteran's service.  With respect to the left ear, that VA examiner observed that, at the time of the Veteran's separation, the pure tone threshold at 2000 Hz was 30 dB.  But this was not a compensable level of hearing loss for VA purposes (meaning according to the threshold minimum requirements of § 3.385), and there was no further testing indicating such a level of hearing loss within one year of discharge.  Therefore, concluded this VA examiner, the left ear hearing loss now shown also was less likely than not related to the Veteran's service.


But while this opinion has been considered, and has some probative value, the Board must also point out that the Veteran need not have had compensable hearing loss when separating from service, only needs to now have this level of hearing loss (which, as indicated, he does), and thus may still establish his entitlement to service connection for his present-day hearing loss disability by also having evidence indicating this current disability is the result of his service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The September 2009 VA examiner's conclusion, consequently, which is based on the lack of a compensable level of hearing loss at separation or within one year thereafter, does not consider whether current hearing loss is otherwise causally related to the conceded noise exposure in service, and therefore at most has very limited probative value.

In support of his claim, and apparently to refute the VA examiner's unfavorable opinion, the Veteran submitted an October 2013 contrary opinion from a private audiologist during the hearing.  She stated that the Veteran reported a history of military-related noise exposure during his 20 years of service, and that an audiological evaluation had revealed mild-to-moderate sensorineural hearing loss in both ears (so bilaterally).  Based on his reported time of onset, the configuration of his hearing loss, and his history of noise exposure during his service, she concluded that it was more likely than not that his hearing loss was due to the acoustic trauma during his military service.

This private opinion establishes a competent medical nexus between the Veteran's current hearing loss and the noise exposure and consequent injury during his service and is supported by adequate explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Therefore, the Board finds that the final element (3), a nexus between the acoustic trauma in service and current hearing loss, has been satisfied too.  And given that all three elements of service connection have been met, service connection for bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Further development is warranted in order to fully and fairly adjudicate the Veteran's remaining claim for service connection for hypertension.  Post-service treatment records first reflect a diagnosis of hypertension in October 2002, and this diagnosis has continued through the appeal period.  His STRs do not, however, show an actual diagnosis of hypertension.  However, his blood pressure was 130/100 in May 1988, so elevated.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, in June 1989 and October 1991 his blood pressure was 120/88, so marginal.  In February 1995 his blood pressure was 154/88, therefore again elevated.  And during his June 1995 separation examination, he reported a history of high blood pressure, though the examination at that time recorded it as 130/78, thus, within normal limits.

In October 1996, just a little more than 1 year after his separation from service, his blood pressure was 147/107 and 149/105, therefore again elevated.

For VA compensation purposes, hypertension means diastolic pressure predominantly 90mm or greater, and isolated systolic hypertension means that systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In support of his claim, the Veteran has asserted that his current hypertension is the result of stress he experienced while performing his infantry training and duties in service.


In light of this evidence (although no additional evidence in the way of a supporting medical nexus opinion was submitted within the agreed 30-day grace period following his hearing, despite this opportunity), the Board is requesting a VA compensation opinion on this determinative issue of whether the current hypertension incepted during the Veteran's service, within a year of his discharge, or is otherwise related or attributable to his service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Forward the claims file, including a copy of this remand, to an appropriate VA examiner to assess the etiology of the Veteran's diagnosed hypertension.  

To this end, the examiner must comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current hypertension incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service.

In making this necessary determination, the examiner must review the claims file when providing this opinion.  However, he/she should specifically note that, among the numerous blood pressure readings recorded during and after service, the Veteran's blood pressure was noted to be 130/100 in May 1988.  In June 1989 and October 1991, blood pressure was 120/88.  In February 1995, blood pressure was 154/88.  During his June 1995 separation examination, he reported a history of high blood pressure, though the examination recorded it as 130/78.  In October 1996, just a little more than 1 year after separating from service, his blood pressure was 147/107 and 149/105.  Hypertension was first actually diagnosed in October 2002.

The examiner should also comment on the Veteran's assertion that hypertension started as a result of the duties he performed as a rifleman and infantryman.  See February 2013 Statement.

It is most essential the examiner provide explanatory rationale for the opinion, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


